Name: 2001/404/EC: Council Decision of 28 May 2001 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 for the modification of concessions with respect to garlic provided for in Schedule CXL annexed to the GATT
 Type: Decision
 Subject Matter: international trade;  America;  plant product;  tariff policy;  European construction
 Date Published: 2001-05-29

 Avis juridique important|32001D04042001/404/EC: Council Decision of 28 May 2001 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 for the modification of concessions with respect to garlic provided for in Schedule CXL annexed to the GATT Official Journal L 142 , 29/05/2001 P. 0007 - 0007Council Decisionof 28 May 2001on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 for the modification of concessions with respect to garlic provided for in Schedule CXL annexed to the GATT(2001/404/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) On 2 May 2000, the Council authorised the Commission to enter into negotiations and consultations with WTO Members under Article XXVIII of GATT 1994 with a view to modifying the bound tariff for garlic.(2) Negotiations have been conducted by the Commission in consultation with the Article 133 Committee and within the framework of the negotiating directives issued by the Council.(3) Negotiations with the Argentine Republic, the only WTO Member having a principal supplying interest, have been successfully concluded.(4) The Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic for the modification of concessions for garlic should therefore be approved.(5) The measures needed to implement this Decision should be adopted in accordance with the management procedure laid down in Article 46 of Regulation (EC) No 2200/96(1),HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 for the modification of concessions with respect to garlic provided for in Schedule CXL annexed to the GATT, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The Commission, assisted by the Committee established by Article 45 of Regulation (EC) No 2200/96, shall adopt the necessary measures for managing the tariff quotas provided for in the Agreement in accordance with the procedure provided for in Article 46 of that Regulation.Article 3The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community(2).Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 28 May 2001.For the CouncilThe PresidentT. BodstrÃ ¶m(1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 2826/2000 (OJ L 328, 23.12.2000, p. 2).(2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities.